Case 1:21-cv-00757-PLM-SJB ECF No. 25, PageID.359 Filed 09/13/21 Page 1 of 13




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

EMILY DAHL, et al.,                                  )
                              Plaintiffs,            )
                                                     )      No. 1:21-cv-757
-v-                                                  )
                                                     )      Honorable Paul L. Maloney
THE BOARD OF TRUSTEES OF WESTERN                     )
MICHIGAN UNIVERSITY, et al.,                         )
                        Defendants.                  )
                                                     )

       OPINION AND ORDER GRANTING A PRELIMINARY INJUNCTION

        Western Michigan University requires its student athletes to receive a COVID-19

vaccination. The University informed its student athletes that it would consider medical and

religious exemptions on an individual basis. Plaintiffs, all student athletes, each submitted a

request for a religious exemption from the vaccine requirement. The University denied each

request, asserting that it had a compelling interest. Plaintiffs sued, alleging a violation of the

rights under the Free Exercise Clause. Reviewing the claim under strict scrutiny, the Court

concludes Defendants have not established that the vaccine requirement is narrowly tailored

to meet its compelling interest. The Court will grant Plaintiffs a preliminary injunction

enjoining Defendants from enforcing the vaccine mandate against Plaintiffs during this

litigation.

                                                I.

        Plaintiffs learned about a vaccination requirement when they received a text sent by

Defendant Kathy Beauregard around 6:00 p.m. on August 21, 2021. (ECF No. 1-2

PageID.20.) Western Michigan University (WMU or University) required individuals
Case 1:21-cv-00757-PLM-SJB ECF No. 25, PageID.360 Filed 09/13/21 Page 2 of 13




associated with the athletic department, including student athletes, to provide proof of at least

the first dose of a COVID-19 vaccine no later than August 31, 2021. The announcement

indicated that “[m]edical and religious exemptions and accommodations would be

considered on an individual basis.” (Id.) The text did not provide any further explanation

about exemptions or accommodations. The text did not identify any penalty or consequence

for failing to provide proof of vaccination by the deadline. Plaintiffs plead that if they do not

receive the required vaccinations, they will be removed from their positions on their teams

and will not be permitted to participate in intercollegiate sports. (ECF No. 15 Compl. ¶ 41

PageID.333.) On the record before this Court, the text is the University’s written vaccine

requirement policy. Defendants have not filed any other document as the written policy. In

her affidavit, Defendant Beauregard, in paragraphs 10 and 11, refers to the “policy” and

quotes language from the text she sent on August 21.1 (ECF No. 18-2 Beauregard Aff. ¶¶

10-11 PageID.333.)

       Plaintiffs plead that on August 23, having not received any information about the

procedure for requesting an exemption or accommodation, they wrote to Defendants and

asking that the procedure be disclosed. (Compl. ¶ 43 PageID.155.) The next day, Plaintiffs

“received a link to the procedures.” (Id. ¶ 44 PageID.155.)

       Using the document supplied by WMU, each Plaintiff submitted a “Religious

Accommodation Request Form.” (See, e.g., ECF No. 1-3 Otteson Request PageID.22.)

Part 2 of the form gives WMU two options for a requested accommodation: approved and


1
      It is possible that Defendant Beauregard quotes some other document that is currently
unknown to the Court. The affidavit does not identify any particular document as the “policy.”

                                               2
Case 1:21-cv-00757-PLM-SJB ECF No. 25, PageID.361 Filed 09/13/21 Page 3 of 13




denied. WMU checked the line next to “denied” for each Plaintiff. Below that line, the

form states “If the requested accommodation is denied, what are some alternative

accommodations (list in order of preference):” WMU then wrote

       1. Maintain Scholarship for 2021-2022
       2. No participation in Intercollegiate sports
       3. Comply with testing and masking mandate.

Near the bottom of the page, the form states “If no agreement on an accommodation,

provide an explanation[.]” WMU gave the same explanation to each Plaintiff.

       The University has a compelling interest in taking action to avoid the significant
       risk posed to the intercollegiate athletic programs of a Covid-19 outbreak due
       to unvaccinated participants and prohibiting unvaccinated members of the
       teams from engaging in practices and competition is the only effective manner
       of accomplishing this compelling interest.

Plaintiffs plead that being vaccinated would violate their sincerely held religious beliefs.

(Compl. ¶ 29 pageID.153.)

       Plaintiffs sued when they learned that they would not be allowed to participate in

intercollegiate sports if they did not violate their religious beliefs and receive a vaccination.

Plaintiffs requested a temporary restraining order, which this Court granted. (ECF No. 7.)

Defendants filed a response. (ECF No. 18.) Plaintiffs filed a reply. (ECF No. 21.) On

September 9, 2021, the Court held a hearing to consider whether to convert the temporary

restraining order to a preliminary injunction.

                                               II.

       Rule 65 of the Federal Rules of Civil Procedure governs requests for preliminary

injunctions. District court exercise their discretion when granting or denying preliminary

injunctions. Planet Aid v. City of St. Johns, Michigan, 782 F.3d 318, 323 (6th Cir. 2015).


                                                 3
Case 1:21-cv-00757-PLM-SJB ECF No. 25, PageID.362 Filed 09/13/21 Page 4 of 13




When deciding a motion for a preliminary injunction, a court should consider and balance

four factors: (1) whether the plaintiff has established a substantial likelihood or probability of

success on the merits; (2) whether there is a threat of irreparable harm to the plaintiff; (3) the

balance of equities; and (4) whether granting injunctive relief services the public’s interest.

Daunt v. Benson, 956 F.3d 396, 406 (6th Cir. 2020). When a court considers the four factors

as part of a constitutional challenge, “’the likelihood of success on the merits often will be

the determinative factor.’” Thompson v. DeWine, 976 F.3d 610, 615 6th Cir. 2020) (quoting

Obama for America v. Husted, 697 F.3d 423, 436 (6th Cir. 2012)). The United States

Supreme Court has stated that a preliminary injunction is an “extraordinary and drastic

remedy,” Munaf v. Geren, 553 U.S. 674, 690 (2008) (citation omitted) that should “only be

awarded upon a clear showing that the plaintiff is entitled to such relief,” Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7, 22 (2008) (citation omitted).

                                               III.

       The First Amendment to our Constitution provides, in part, that “Congress shall

make no law respecting an establishment of religion, or prohibiting the free exercise

thereof[.]” U.S. Const. amend I. The latter phrase, the Free Exercise Clause, provides

protections against laws that “discriminate against some or all religious beliefs or regulates or

prohibits conduct because it is undertaken for religious reasons.” Church of the Lukumi

Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 532 (1993). The Supreme Court has held

that the Fourteenth Amendment incorporates the First Amendment’s protections against the

states. See Maye v. Klee, 915 F.3d 1076, 1083 (6th Cir. 2019) (citing Cantwell v. Connecticut,

310 U.S. 296, 303 (1940)).


                                                4
Case 1:21-cv-00757-PLM-SJB ECF No. 25, PageID.363 Filed 09/13/21 Page 5 of 13




       The Sixth Circuit has held that a Free Exercise Clause claim must be “predicated on

coercion.” Nikolao v. Lyon, 875 F.3d 310, 316 (6th Cir. 2017) (quoting Mozert v. Hawkins

Cty. Bd. of Educ., 827 F.2d 1058, 1066 (6th Cir. 1963)). Plaintiffs can establish a Free

Exercise claim by showing that WMU requires them to do an act that would violate their

religious beliefs. See Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 710 (2014) (“As

the Court explained in a later case, the ‘exercise of religion’ involves ‘not only belief and

profession but the performance of (or abstention from) physical acts’ that are ‘engaged in for

religious reasons.’”) (quoting Emp’t Div., Dep’t of Human Res. of Oregon v. Smith, 494

U.S. 872, 877 (1990)); Mozert, 827 F.2d at 1066 (“It is clear that governmental compulsion

either to do or refrain from doing an act forbidden or required by one’s religion, or to affirm

or disavow a belief forbidden or required by one’s religion, is the evil prohibited by the Free

Exercise Clause.”). The belief or conduct must be religious in the plaintiff’s own scheme of

things and must be sincerely held. See Maye, 915 F.3d at 1083.

       Courts review Free Exercise claims under both rational and strict scrutiny. See City

of Hialeah, 508 U.S. at 531. “When a challenged law is neutral and of general applicability

and has a merely ‘incidental effect’ on Plaintiff’s religious beliefs,” courts review the claim

under rational scrutiny. Resurrection Sch. v. Hertel, —4th—, 2021 WL 3721475, at *11 (6th

Cir. Aug. 23, 2021) (citing City of Hialeah, 508 U.S. at 531); accord Agudath Israel of

America v. Cuomo, 983 F.3d 620, 631 (2d Cir. 2020) (explaining that, for a free exercise

claim, a “neutral and generally applicable policy is subject only to rational-basis review”);

Bethel World Outreach Ministries v. Montgomery Cty. Council, 706 F.3d 548, 561 (4th Cir.

2013) (same). Courts apply strict scrutiny to laws that burden religious practices when the


                                              5
Case 1:21-cv-00757-PLM-SJB ECF No. 25, PageID.364 Filed 09/13/21 Page 6 of 13




law lacks neutrality or is not generally applicable. Monclova Christian Acad. v. Toledo-Lucas

Cty. Health Dep’t, 984 F.3d 477, 479 (6th Cir. 2020) (quoting City of Hialeah, 508 U.S. at

546).

        Discretionary denials of a request for a religious exemption to an otherwise neutral

and generally applicable policy must be reviewed under the strict scrutiny standard. See

Fulton v. City of Philadelphia, Pennsylvania, 141 S. Ct. 1868, 1877-78 (2021); Meriwether v.

Hartop, 992 F.3d 492, 515 (6th Cir. 2012). In Fulton, our Supreme Court held that a law is

not generally applicable when it “invites the government to consider the particular reasons

for a person’s conduct by providing a mechanism for individualized exemptions.” 141 S. Ct.

at 1978 (cleaned up and quoting Smith, 494 U.S. at 884). The provision in dispute in Fulton

gave the Commissioner “sole discretion” to grant an exception to an otherwise blanket

prohibition. Id. The Court applied strict scrutiny to the Free Exercise claim reasoning that

the City “may not refuse to extend that exemption system to cases of religious hardship

without compelling reason.” Id. at 1878 (cleaned up and quoting Smith, 949 U.S. at 884).

        When courts apply strict scrutiny to a Free Exercise claim, the law must be justified

by a compelling governmental interest and must be narrowly tailored to advance that interest.

Fulton, 141 S. Ct. at 1181; City of Hialeah, 508 U.S. at 531-32. Narrow tailoring requires

the government to use the “least restrictive means” of achieving its goal. Roberts v. Neace,

958 F.3d 409, 415 (6th Cir. 2020); see Saieg v. City of Dearborn, 641 F.3d 727, 738 (6th Cir.

2011) (involving a free speech challenge and explaining that for narrow tailoring, the

“regulation must not be ‘substantially broader than necessary.’”) (quoting Ward v. Rock

Against Racism, 491 U.S. 781, 800 (1989)).         The government bears the burden of


                                              6
Case 1:21-cv-00757-PLM-SJB ECF No. 25, PageID.365 Filed 09/13/21 Page 7 of 13




establishing that its chosen course of action is narrowly tailored to serve a compelling

government interest. McGlone v. Bell, 681 F.3d 718, 734 (6th Cir. 2012) (involving a free

speech claim and explaining which party bears the burden of establishing narrow tailoring).

       The Court concludes strict scrutiny applies to the WMU’s denial of Plaintiffs’

requests for religious exemptions. Defendants do not dispute that Plaintiffs’ beliefs are

religious in nature. Nor do they dispute that Plaintiffs’ beliefs are sincerely held. Nor do

they dispute Plaintiffs’ contention that getting a COVID-19 vaccination would violate those

sincerely held religious beliefs.      By exercising discretion and denying the requested

exemptions, exemptions identified in the policy, Defendants’ policy was no longer generally

applicable. Defendants’ denials of the requested exemptions thus function to coerce

Plaintiffs into violating their sincerely held religious beliefs.

       Defendants contend that the vaccine requirement is a neutral and generally applicable

policy that should be reviewed under rational scrutiny. Defendants insist that the policy is

not riddled with exceptions. The policy contains only two exceptions, religious and medical.

Defendants explain that when a student athlete fails to get a vaccination, he or she loses the

scholarship and can have no association or affiliation with the team, including participation

in intercollegiate sports. However, when a student athlete requests an accommodation,

medical or religious, and the request is granted, that student athlete will not participate in

intercollegiate sports but will maintain his or her scholarship and will continue to be listed as

a player on the team website. (Beauregard Aff. ¶ 24 PageID.336.)

       The Court declines to consider whether the policy, as described by Defendants in

their brief and at the hearing, should be reviewed under rational or strict scrutiny. The policy


                                                 7
Case 1:21-cv-00757-PLM-SJB ECF No. 25, PageID.366 Filed 09/13/21 Page 8 of 13




Defendants described is not the policy Defendants sent to their student athletes and

enforced. The text message sent to student athletes did not include any criteria for the

consideration of exemptions. Nor did the text message explain the consequences for

granting or denying a requested exemption.2 Contrary to Defendant Beauregard’s affidavit,

WMU did not grant the requested exemptions and permit the student athletes to keep their

scholarships. WMU denied the requested exemptions and offered to allow the student

athletes to keep their scholarships as an alternative accommodation. On the record before

this Court, “the university’s policy on accommodations was a moving target.” Meriwether,

992 F.3d at 515. Student athletes were told that they could request a religious exemption.

When they did, Defendants denied the requests and offered an alternative or compromise

for the first time (keep the scholarship). That alternative was not identified in the “policy.”

That alternative was not disclosed on the “Religious Accommodation Request Form” until

after Plaintiffs completed the form and submitted it to Defendants. On the sparse record

before this Court, Defendants’ policy appears to evolve and change in response to the

constitutional challenge from Plaintiffs and the concerns identified by the Court in the

Temporary Restraining Order.

        Defendants also attempt to distinguish their policy from the one in Fulton.

Defendants explain that the denial of religious and medical exemption requests are treated



2
         Defendants also point to a reservation of rights that all student athletes must sign, which does
state that an athlete might forfeit a scholarship. (Beauregard Aff. ¶ 25 PageID.336.) That agreement
does not save Defendants here. Reserving the right to establish and determine codes of conduct
does not permit Defendants to impose conditions that coerce Plaintiffs into violating their religious
beliefs. Nor does the reservation of rights somehow transform the denial of a request for a religious
exemption into a generally applicable and neutral policy.

                                                   8
Case 1:21-cv-00757-PLM-SJB ECF No. 25, PageID.367 Filed 09/13/21 Page 9 of 13




equally. Those student athletes who refuse vaccinations for either religious or medical

reasons are permitted to keep their scholarships but are not permitted to participate in team

activities. Defendants reason that religious and secular exemptions are treated the same. See

Fulton, 141 S. Ct. at 1878 (explaining that in a system of individualized exemptions, a

governmental entity may not “refuse to extend that system to cases of ‘religious hardship’

without a compelling reason.”) (quoting Smith, 494 U.S. at 884).

       The Court is not persuaded. First, as explained above, Defendants’ description of

their policy in the briefs and at the hearing differs from the language of the text message and

the manner in which the policy was enforced. Second, as the Court interprets Fulton, the

Supreme Court has expanded the prohibition against individualized exemptions. Certainly,

Supreme Court authority pre-Fulton suggested limits on Free Exercise claims arising from a

system of individualized exemptions to employment situations where the governmental entity

refused to grant the exemption for religious reasons only. See Smith, 494 U.S. at 883 (“We

have never invalidated any governmental action on the basis of the Sherbert test except the

denial of unemployment compensation. Although we have sometimes purported to apply

the Sherbert test in contexts other than that, we have always found the test satisfied[.]”).

Fulton describes that prohibition more broadly. Rather than being limited to discretionary

denial of exceptions for religious beliefs, a governmental policy is not generally applicable

when it contains a discretionary basis for accepting or rejecting the otherwise general rule.

“No matter the level of deference we extend to the City, the inclusion of a formal system of

entirely discretionary exceptions in section 3.21 renders the contractual non-discrimination

requirement not generally applicable.” Fulton, 141 S. Ct. 1t 1878. And, the Court explained


                                              9
Case 1:21-cv-00757-PLM-SJB ECF No. 25, PageID.368 Filed 09/13/21 Page 10 of 13




that it is irrelevant whether any exception was ever granted. “That misapprehends the issue.

The creation of a formal mechanism for granting exceptions renders the policy not generally

applicable, regardless of whether any exceptions have been given, because it ‘invites’ the

government to decide which reasons for not complying with the policy are worth of

solicitude[.]” Id. at 1879 (cleaned up and quoting Smith, 494 U.S. at 884).

       Next, Defendants argue that the Free Exercise Clause permits individualized

consideration of requests for exemptions. Here, Defendants contend that a governmental

entity can consider whether the purported beliefs are religious in nature and whether the

beliefs are sincerely held. See Maye, 915 F.3d at 1083; Kent v. Johnson, 821 F.2d 1220,

1224 (6th Cir. 1987). The factual determination of whether a belief is religious and sincerely

held is distinct from a discretionary decision. WMU can make a case-by-case determination

whether the request is for a legitimate reason (religious or medical), without exercising any

discretion to grant or deny the request. See, e.g., 303 Creative LLC v. Elenis, 6 F.4th 1160,

1187 (10th Cir. 2021) (finding Colorado’s Anti-Discrimination Act to be a generally

applicable law even though it contained exceptions and distinguishing between impermissible

individualized exemptions from a permissible “individualized adjudication”). Here, WMU

did not deny any request because it found that the Plaintiffs’ beliefs were not religious or not

sincerely held.

       Defendants identify their compelling interests as the health of student athletes, and

the University’s reputation and finances. Defendants explain that if an intercollegiate sports

team cannot field enough players, WMU would forfeit the game. The University would

suffer financially, and its reputation would suffer. The compelling interests are not in dispute.


                                               10
Case 1:21-cv-00757-PLM-SJB ECF No. 25, PageID.369 Filed 09/13/21 Page 11 of 13




       Relying on an affidavit from Dr. Gayle Ruggiero, Defendants assert that a vaccine

requirement for student athletes is the most effective means of reducing the risk of

transmission of COVID-19 between teammates and opponents. (ECF No. 18-1 Ruggiero

Aff. ¶¶ 10 and 14 PageID.328.) An outbreak of COVID-19 in any particular sport would

reasonably result in forfeited games and potentially the cancellation of an entire season. (Id.

¶ 13 PageID.328.)

       Plaintiffs have established a likelihood of success on the merits of their Free Exercise

claims. On this record, Defendants have not established that the vaccine requirement for

student athletes is narrowly tailored. On this record, the vaccine requirement is not least

restrictive means of achieving Defendants’ compelling interests. Defendants defend the most

effective means, but that is not what the law requires.

       At the hearing, the parties agreed that WMU does not require vaccines for students

who are not on athletic scholarship. Instead, those students who are not vaccinated must

undergo weekly testing and must quarantine after a positive result. All students must wear

masks while indoors. The parties also agreed that student athletes will interact with non-

athlete students.

       In the Court’s view, Defendants have not established that policy used for non-athlete

student athletes would be ineffective to achieve Defendants’ compelling interests. See United

States v. Playboy Entm’t Group, Inc., 529 U.S 803, 816 (2000) (“When a plausible, less

restrictive alternative is offered to a content-based speech restriction, it is the Government’s

obligation to prove that the alternative will be ineffective to achieve its goals.”) (italics added).

And, “[a] court should not assume a plausible, less restrictive alternative would be


                                                 11
Case 1:21-cv-00757-PLM-SJB ECF No. 25, PageID.370 Filed 09/13/21 Page 12 of 13




ineffective[.]” Id. at 824. The different approaches taken to student athletes and non-athlete

student undermines Defendants’ position that a vaccine requirement is necessary to achieve

its compelling interest. Student athletes, regardless of whether they have been vaccinated,

will interact with non-vaccinated non-athlete students. Presumably student athletes will sit

next to unvaccinated students in class, they will eat with unvaccinated students in dining halls,

they will worship with unvaccinated students, and they will socialize with unvaccinated

students both on and off campus. It is even possible that some student athletes will live with

unvaccinated students. Even if the University’s mask requirement for indoor activities is

strictly enforced, the likelihood that vaccinated student athletes will interact with

unvaccinated student while not wearing masks is high.

       Having found a likelihood of success on the merits of their constitutional claim, the

Court need not consider the remaining three factors for a preliminary injunction.

                                               IV.

       The Court will GRANT a preliminary injunction and enjoin Defendants from

enforcing the vaccine requirement for student athletes during this litigation. On the record

before this Court, Defendants’ denial of Plaintiffs’ requests for religious exemptions

functions to coerce the Plaintiffs to act in a manner that violates their sincerely held religious

beliefs. The denial of the requests for religious exemptions must be reviewed under strict

scrutiny. And, Defendants have not established that the vaccine requirement is narrowly

tailored such that it is the least restrictive means to achieve its compelling interests.

                                            ORDER

       Consistent with the above Opinion,


                                                12
Case 1:21-cv-00757-PLM-SJB ECF No. 25, PageID.371 Filed 09/13/21 Page 13 of 13




1. The temporary restraining order issued on August 31, 2021, is terminated;

2. The Court GRANTS Plaintiffs’ a preliminary injunction (ECF No. 2), which will remain

in effect during this litigation unless otherwise ordered by this Court;

3. Defendants are enjoined from enforcing a COVID-19 vaccine requirement against

Plaintiffs. Defendants may not prevent Plaintiffs from participating in team activities for the

reason that Plaintiffs have not received a COVID-19 vaccine. So long as Plaintiffs have not

received a COVID-19 vaccination, Defendants may require Plaintiffs to submit to COVID-

19 testing weekly or more frequently and may also require Plaintiffs to wear face coverings

during team activities.

        IT IS SO ORDERED.



Date:    September 13, 2021                                        /s/ Paul L. Maloney
                                                                         Paul L. Maloney
                                                                  United States District Judge




                                              13
